Citation Nr: 0002627	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-12 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for status post 
myocardial infarction with atherosclerotic heart disease, 
angina, and hypertension, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1949 and from February 1950 to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which confirmed and continued an evaluation of 
10 percent for hypertension.  In December 1998, following a 
hearing at the RO, a hearing officer increased the evaluation 
to 30 percent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran sustained a myocardial infarction in December 
1991; since January 1998, he has experienced frequent angina, 
usually with exercise.  

3.  His heart has been found currently to have regular rate 
and rhythm; the point of maximum impulse is normal; he does 
not have cardiac hypertrophy; and blood pressure has been 
shown to be controlled with medication.  

4.  Cardiac catheterization in April 1998 revealed a normal 
left ventricular ejection fraction and normal wall motion.  

4.  During a VA treadmill test in February 1998, the veteran 
was able to sustain 11 METs and on VA examination in June 
1998 METs were estimated at 7 to 10.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for status post myocardial infarction with 
atherosclerotic heart disease, angina, and hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.104,  Diagnostic Codes 7005 and 7006 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that heart catheterization had shown two 
arteries with blockages and some scars in the wall of his 
heart and that, beginning in January 1998, he has had chest 
pains at least three times daily for which he has to take 
Nitrostat.  He complains of experiencing fatigue, angina, 
dyspnea, and syncope despite continuous medication.  On one 
occasion, he maintains, his blood pressure dropped so 
alarmingly that he could hardly stand.  He asserts that his 
heart disorder precludes strenuous work and thus warrants a 
60 percent disability rating.  

The records are silent as to a heart disorder until December 
1991, when the veteran was seen in the Emergency Room of 
Montfort Jones Memorial Hospital with a complaint of chest 
pain.  He reported having awakened from sleep in the very 
early morning with anterior chest pain radiating to the right 
shoulder, for which he took a couple of nitroglycerin tablets 
with no relief.  He said that he walked almost daily, had 
lost about 30 pounds over the past few months, and recently 
had had three or four episodes of pain, mainly on exertion.  
Medications included Verelan, two tablets twice a day, and 
one aspirin daily.  Initial physical examination noted that 
he appeared to be in only mild pain.  The heart had regular 
sinus rhythm and an initial ECG showed sinus bradycardia.  
The veteran was admitted in order to rule out myocardial 
infarction (MI), preinfarctional angina.  The discharge 
examination two days later disclosed that later on in the 
evening following admission he had suffered an inferior 
myocardial infarction, but was back to normal the following 
day.  He was treated with streptokinase and other medications 
and then transferred to a VA hospital for further care.  

Physical examination following admission to a medical 
intensive care unit at a VA hospital in December 1991 
revealed that the veteran was afebrile and in no apparent 
distress, with a pulse of 66 and blood pressure of 123/82.  
Cardiac examination showed regular rate and rhythm without 
murmur.  Anticoagulation was continued and oral nitrates were 
started.  A left-sided cardiac catheterization and coronary 
angiography showed total occlusion of the right coronary 
artery and a non-critical diagonal of the left anterior 
descending and the first diagonal of circumflex with minor 
irregularities.  During hospitalization, the veteran remained 
free of chest pain even with ambulation.  

In February 1998, the veteran underwent an exercise treadmill 
test, which, although described as abnormal, indicated that 
he was able to sustain 11 METs.  A myocardial perfusion test 
revealed a reversible lateral wall defect suggesting 
ischemia.  

A VA outpatient clinical examination in April 1998 indicated 
that the veteran had coronary artery disease (two vessel) 
status post myocardial infarction with angina.  He had been 
doing well until January 1998, when he started having 
increased angina, until at present he reported angina almost 
daily and complained of fainting spells.  On examination, 
blood pressure was 124/74.  The diagnosis was crescendo 
angina.  Cardiac catheterization was recommended.  

An April 1998 VA cardiology examination prior to cardiac 
catheterization noted a history of increased frequency of 
exertional chest pain since January 1998.  The veteran 
customarily walked two miles per day.  The chest pain 
occurred almost daily, beginning in the left arm and 
radiating to the chest.  It was relieved with slowing down 
and taking nitroglycerin.  A treadmill exercise test in 
February had been positive and a thallium single photon 
emission computer tomography demonstrated a moderate-sized 
reversible defect in the lateral wall.  

Cardiac catheterization was performed in April 1998 for 
worsening exertional angina.  Diagnoses following the 
procedure were coronary artery disease involving the right 
coronary artery, the left anterior descending artery, and an 
obtuse marginal branch of the circumflex; normal left 
ventricular and diastolic pressure; and normal left 
ventricular ejection fraction with normal wall motion.  There 
was no clinical history of congestive heart failure.  

A VA outpatient clinical record, dated in early June 1998, 
disclosed that the veteran had lost some weight and was doing 
well.  He denied having much angina and was observed to be 
looking good.  Blood pressure was 120/64.  His condition was 
considered stable.  

Later in June 1998, the veteran was afforded a VA special 
heart and hypertension examination.  He stated that he had 
done well until January 1998 when he began to have episodes 
of chest pain, which had increased in frequency to at least 
once a day and sometimes to three times a day, mainly in the 
morning when he was exercising.  The pain was both exertional 
and nonexertional and was described as a drawing-type pain 
associated with shortness of breath.  The veteran stated that 
he walked two miles six days a week for exercise and took 
nitroglycerin tablets with relief.  He followed a low salt, 
low fat diet.  Symptoms included shortness of breath and 
dyspnea on walking approximately 1/4 mile, dizziness when 
arising from a sitting position too quickly, and fatigue most 
all the time.  Physical examination revealed that he was 5 
feet 5 inches tall.  His present weight was 175 pounds, with 
his maximum weight over the past year 180 pounds.  Blood 
pressure readings were 120/70, 118/66, 110/70 sitting, 130/70 
reclining, and 104/64 standing.  Cardiac examination revealed 
a regular rate with a systolic murmur heard best at the left 
sternal border.  The point of maximal impulse (PMI) was not 
displaced and the precordium not hyperactive.  There was a 
trace of pretibial edema.  Diagnostic tests had been done and 
had been reviewed.  A chest x-ray showed that the heart was 
upper normal in size.  The examiner stated that he had also 
reviewed past medical records, which included a positive 
treadmill test in February 1998 and a stress thallium showing 
a reversible lateral wall defect.  Catheterization in April 
1998 revealed a normal left ventricular ejection fraction and 
normal wall motion, with involvement of the right coronary 
artery, the left anterior descending artery, and an obtuse 
marginal branch of the circumflex.  The principal diagnosis 
was atherosclerotic cardiovascular disease, status post 
myocardial infarction with angina, with exercise tolerance 
was estimated to be 7 to 10 METs.  A second diagnosis was 
hypertension.  

During his personal hearing before the RO in November 1998, 
the veteran testified that he was still on the same 
medications for his heart disorder that had been prescribed 
following his myocardial infarction in 1991.  He said that he 
had chest pains every morning when he tried to walk as part 
of his exercise routine and that he could alleviate the pain 
by taking two nitroglycerin tablets and resting for about 
five minutes.  He also had chest pains without exertion, 
either when working at his desk or just sitting in a chair.  
Current symptoms included occasional dizzy spells and 
numbness in his left arm, which lasted about three or four 
minutes.  Blood pressure was well maintained on medication.  
He said that there were some days when he thought his heart 
disorder was worse and other times when he did not think so.  

II.  Legal Analysis

The veteran has presented a well-grounded claim for an higher 
disability evaluation for status post myocardial infarction 
with atherosclerotic heart disease, angina, and hypertension 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
prior rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The RO has associated the veteran's treatment 
records with the claims file and has accorded him an 
appropriate VA examination.  There is no indication of 
additional potentially relevant information that has not been 
obtained.  The Board is satisfied that all relevant and 
available facts have been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  

The schedular criteria for evaluation of diseases of the 
cardiovascular system were changed, effective January 12, 
1998.  Where regulations change during the course of an 
appeal, the Board must determine, if possible, which set of 
regulations, the old or the new, is more favorable to the 
claimant and apply the one more favorable to the case.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, the revised regulations may not be applied prior to 
their effective date.  38 U.S.C.A. § 5110(g) (West 1991); see 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  

The veteran was originally granted service connection for 
hypertension at a 10 percent evaluation in November 1967, 
effective from September 1967.  He submitted a claim for an 
increased evaluation in May 1998.  In its July 1998 decision, 
the RO, considering the veteran's myocardial infarction with 
atherosclerotic heart disease as part and parcel of his 
protected service-connection rating for hypertension, 
continued the 10 percent evaluation for the overall 
condition, assigning the evaluation pursuant to Diagnostic 
Code 7006.  In December 1998, following a hearing in November 
1998, a hearing officer found that the myocardial infarction 
for which the veteran had been hospitalized at the VA Medical 
Center in 1991 was a progression of his service-connected 
hypertension and that he was entitled to an increase in 
benefits effective from the date of the 1991 VA hospital 
admission.  The hearing officer, applying the regulations in 
effect in 1991, granted an evaluation of 100 percent for six 
months following coronary occlusion or thrombosis in December 
1991 and increased the evaluation to 30 percent, effective 
from August 1992.  Under the new regulations, which had 
become effective January 12, 1998, the hearing officer found 
that a 30 percent evaluation was also warranted.  

Since the claim for an increase was filed in May 1998, well 
after the effective date of the new regulations in January 
1998, the Board finds that the new regulations are applicable 
from the date of the veteran's claim for an increased rating.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The evaluation of the same manifestations of disability under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1999).

The revised regulations pertinent to myocardial infarction 
are found in 38 C.F.R. § 4.104, Diagnostic Code 7006.  During 
and for three months following myocardial infarction, 
documented by laboratory tests, the evaluation is 100 
percent.  Thereafter:  with history of documented myocardial 
infarction, resulting in:  Chronic congestive heart failure, 
or; workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
a 100 percent evaluation is warranted.  More than one episode 
of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent warrants a 60 percent evaluation.  A 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray warrants a 30 
percent evaluation.  A workload of greater than 7 METs but 
not great than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required 
warrants a 10 percent evaluation.  

The new Diagnostic Code 7005 relative to arteriosclerotic 
heart disease (coronary artery disease) provides that a 100 
percent rating is warranted with documented coronary artery 
disease resulting in chronic congestive heart failure; or 
when a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  A 60 percent rating is warranted when there 
has been more than one episode of acute congestive heart 
failure in the past year; or workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 30 percent rating is warranted when workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or with 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 10 percent 
rating is warranted when workload of greater than 7 METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or when continuous medication is 
required.  

NOTE (2):  One MET (metabolic equivalent) is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  

In considering the degree of the veteran's disability due to 
his status post myocardial infarction with atherosclerotic 
heart disease, angina, and hypertension, subjective 
complaints include dyspnea, fatigue, angina, dizziness, and 
syncope, especially in relation to walking approximately two 
miles daily.  Recent examination has found objective physical 
evidence of a systolic murmur, catheterization evidence of 
atherosclerotic cardiovascular disease, and abnormal results 
on some tests.  On the other hand, examination has shown no 
current evidence of high blood pressure, the point of maximal 
impulse was not displaced, the precordium was not 
hyperactive; and the left ventricular ejection fraction and 
wall motion were both normal.  The veteran's exercise 
tolerance was estimated to be 7 to 10 METs.  There is no 
evidence that the veteran had been hospitalized or seen on an 
emergency basis for anginal symptomatology or acute 
congestive heart failure.  

Criteria for a 60 percent evaluation under the current 
regulations for myocardial infarction (Diagnostic Code 7006) 
and for arteriosclerotic heart disease (Diagnostic Code 7005) 
are identical.  Both regulations require more than one 
episode of acute congestive heart failure in the past year, 
or a workload of greater than 3 METs but not greater than 5 
METs or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Recent examination has not 
shown that any of these criteria have been met.  Accordingly, 
the criteria for a rating in excess of 30 percent have not 
been met.  

Since the preponderance of the evidence is against the 
veteran's claim for an increased rating for status post 
myocardial infarction with atherosclerotic heart disease, 
angina, and hypertension, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 30 percent for status post 
myocardial infarction with atherosclerotic heart disease, 
angina, and hypertension, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


